Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This action is in response the RCE and remarks filed on 10 December 2020.
Claims 1-20 are presently pending.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the current argument do not challenge or directed to the teachings of currently applied new grounds of rejection.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber et al., U. S. Patent Publication No. 2010/0064234 in view of GANTMAN et al., U. S. Patent Publication No. 2013/0117817 and further in view of Ashley et al., U. S. Patent Publication No. 2005/0015429.

Regarding claim 1, Schreiber discloses a system, comprising: a hardware processor; a network interface coupled with the hardware processor; a memory device coupled with the hardware processor; and an application running on the hardware processor of a client machine (see Schreiber, ¶ [0053]), and operable to request from a server computer over a communication network via the network interface, a cookie directive file comprising an exclusion directive specifying sub domain names associated with the server specified in disjointed form, from a server computer storing the cookie directive file(see Schreiber, ¶ [0034]-[35] and [0072]) and store the cookie directive file in the memory device (see Schreiber, ¶ [0023]; [0078]), responsive to detecting a browser request to send to the server computer, the application further operable to cull existing cookies based on cookie setting attributes associated with the existing cookies (see Schreiber, ¶ [0030] and [0077]-[0078]).
Although Schreiber discloses the invention substantially as claimed, it does not explicitly disclose the application further operable to receive the cookie directive file from the server computer, further operable to remove from a culled list of existing cookies, a 
GANTMAN teaches the application further operable to receive the cookie directive file from the server computer (see GANTMAN, ¶ [0019] further operable to remove from a culled list of existing cookies, a cookie that matches the exclusion directive, the application in sending the request to the server computer, suppressing sending of the cookie from the client machine that matches the exclusion directive (see GANTMAN, ¶ [0017] and [0048]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of GANTMAN with that of Schreiber in order to efficiently manage cookie files while keeping them up-to-date.
Although Schreiber-GANTMAN disclose the invention substantially as claimed, they do not explicitly disclose the cookie directive file specifying a list of resource locators of servers under the server computer to which the application running on the hardware processor of the client machine is to exclude from sending a cookie.
Ashley teaches the cookie directive file specifying a list of resource locators of servers under the server computer to which the application running on the hardware processor of the client machine is to exclude from sending a cookie (see Ashley, ¶ [0012]). It would have obvious to one of ordinary skill before the effective filling date of the invention to incorporate the teachings of Ashley with that of Schreiber-GANTMAN in order to efficiently identify the list of servers that are to be excluded from sending a cookie.

Regarding claim 2, Schreiber-GANTMAN-Ashley teaches wherein the cookie setting attributes comprise cookie scope, expiration and security designators (see Schreiber, ¶ [0059] and [0097]). 

Regarding claim 3, Schreiber-GANTMAN-Ashley teaches wherein the browser request comprises a hypertext transfer protocol (HTTP) request (see Schreiber, ¶ [0066]). 

Regarding claim 4, Schreiber-GANTMAN-Ashley teaches wherein the application comprises a web browser (see Schreiber, ¶ [0028]). 

Regarding claim 5, Schreiber-GANTMAN-Ashley teaches wherein the web browser retrieves the existing cookies stored in the memory device to cull the existing cookies (see Schreiber, ¶ [0020] and [0034]). 

Regarding claim 6, Schreiber-GANTMAN-Ashley teaches wherein the application comprises a web server proxy (see Schreiber, ¶ [0038]). 

Regarding claim 7, Schreiber-GANTMAN-Ashley teaches wherein the web server proxy receives the existing cookies as a web browser request, the web server proxy generating a new request that removes the cookie that matches the exclusion directive, in sending the request to the server computer (see Schreiber, ¶ [0075] and GANTMAN, ¶ [0048]). 

Regarding claim 8, Schreiber-GANTMAN-Ashley teaches wherein the exclusion directive further comprises an except direct specifying sub domains associated with the server computer to exclude (see Schreiber, ¶ [0106] and GANTMAN, ¶ [0017] and [0036]). 

Regarding claim 9, Schreiber-GANTMAN-Ashley teaches wherein the exclusion directive comprises a domain attribute specified with wildcard to match any sequence of characters (see Schreiber, ¶ [0080]). 

Regarding claim 10, Schreiber-GANTMAN-Ashley teaches wherein the exclusion directive comprises a client only directive that instructs the hardware processor to not present the cookie to the server computer (see Schreiber, ¶ [0084]). 

Regarding claim 11, Schreiber discloses a method comprising: requesting by a hardware processor of a client machine via a network interface a cookie directive file from a server computer storing the cookie directive file, the cookie directive file comprising an exclusion directive specifying sub domain names associated with a server specified in disjointed form (see Schreiber, ¶ [0034]-[35] and [0072]); storing by the hardware processor, the cookie directive file in a memory device coupled with the hardware processor (see Schreiber, ¶ [0023]; [0078]); responsive to detecting a browser request to send to the server computer, culling by the hardware processor existing 
Although Schreiber discloses the invention substantially as claimed, it does not explicitly discloses receiving by the hardware processor, the cookie directive file from the server computer; removing from a culled list of existing cookies to be sent with the browser request, a cookie that matches the exclusion directive; and sending, by the hardware processor of the client machine, to the server the browser request without the cookie that matches the exclusion directive. 
GANTMAN teaches receiving by the hardware processor, the cookie directive file from the server computer (see GANTMAN, ¶ [0019]); removing from a culled list of existing cookies to be sent with the browser request, a cookie that matches the exclusion directive; and sending, by the hardware processor of the client machine, to the server the browser request without the cookie that matches the exclusion directive (see GANTMAN, ¶ [0017] and [0048]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of GANTMAN with that of Schreiber in order to efficiently manage cookie files while keeping them up-to-date.
Although Schreiber-GANTMAN disclose the invention substantially as claimed, they do not explicitly disclose the cookie directive file specifying a list of resource locators of servers under the server computer to which the hardware processor of the client machine is to exclude from sending a cookie.
Ashley teaches the cookie directive file specifying a list of resource locators of servers under the server computer to which the hardware processor of the client machine is to 

Regarding claim 12, Schreiber-GANTMAN-Ashley teaches wherein a web browser executing on the hardware processor performs the requesting, the receiving, the storing, the culling and the removing (see Schreiber, ¶ [0075] and GANTMAN, ¶ [0039]). 

Regarding claim 13, Schreiber-GANTMAN-Ashley teaches wherein the web browser retrieves the existing cookies stored in the memory device to cull the existing cookies (see Schreiber, ¶ [0020] and [0034]). 

Regarding claim 14, Schreiber-GANTMAN-Ashley teaches wherein a web server proxy executing on the hardware processor performs the requesting, the receiving, the storing, the culling and the removing (see Schreiber, ¶ [0075] and GANTMAN, ¶ [0019]). 

Regarding claim 15, Schreiber-GANTMAN-Ashley teaches wherein the web server proxy receives the existing cookies in a web browser request from a web browser and generates a modified web browser request, wherein the browser request that is sent without the cookie that matches the exclusion directive comprises the modified web browser request (see GANTMAN, ¶ [0017] and [0048]). 



Regarding claim 17, Schreiber-GANTMAN-Ashley teaches wherein the exclusion directive comprises a domain attribute specified with wildcard to match any sequence of characters (see Schreiber, ¶ [0080]). 

Regarding claim 18, Schreiber-GANTMAN-Ashley teaches wherein the exclusion directive comprises a client only directive that instructs the hardware processor to not present the cookie to the server computer (see Schreiber, ¶ [0084]). 

Regarding claim 19, Schreiber discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable by a device to cause the device to (see Schreiber, ¶ [0027]) : request from a client machine via a network interface a cookie directive file from a server computer storing the cookie directive file, the cookie directive file comprising an exclusion directive specifying sub domain names associated with the server specified in disjointed form (see Schreiber, ¶ [0034]-[35] and [0072]); store the cookie directive file in a memory device coupled with the hardware processor (see Schreiber, ¶ [0023]; [0078]); responsive to detecting a browser request to send to the 
Although Schreiber discloses the invention substantially as claimed, it does not explicitly disclose receive the cookie directive file from the server computer and remove from a culled list of existing cookies to be sent with the browser request, a cookie that matches the exclusion directive; and send from the client machine to the server the browser request without the cookie that matches the exclusion directive.
GANTMAN teaches receive the cookie directive file from the server computer (see GANTMAN, ¶ [0019] and [0023]); and remove from a culled list of existing cookies to be sent with the browser request, a cookie that matches the exclusion directive; and send from the client machine to the server the browser request without the cookie that matches the exclusion directive (see GANTMAN, ¶ [0017] and [0048]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of GANTMAN with that of Schreiber in order to efficiently manage cookie files while keeping them up-to-date.
Although Schreiber- GANTMAN disclose the invention substantially as claimed, they do not explicitly disclose the cookie directive file specifying a list of resource locators of servers under the server computer to which to exclude from sending a cookie.
Ashley teaches the cookie directive file specifying a list of resource locators of servers under the server computer to which to the client machine is to exclude from sending a cookie (see Ashley, ¶ [0012]). It would have obvious to one of ordinary skill before the effective filling date of the invention to incorporate the teachings of Ashley with that of 

Regarding claim 20, Schreiber-GANTMAN-Ashley teaches wherein the exclusion directive further comprises an except direct specifying sub domains associated with the server computer to exclude (see Schreiber, ¶ [0106] and GANTMAN, ¶ [0017] and [0048]).
Prior Art of Record
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
1. Agarwal et al (2009/0193129):  Relates to a method for managing cookies by an intermediary for a client wherein the intermediary stores cookies for the client while at the same time modifies requests by removing the cookie from the request and forwards to the server.

2. Brinkskelle (8,856869): 	Discloses security agent that prevents release of sensitive data to unauthorized destination comprising preventing and protecting the unintended release of HTTP cookies via client browser requests. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444